Citation Nr: 0802798	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-39 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Paget's disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served as a member of the Tennessee Army National 
Guard from December 1973 to January 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.  A 
videoconference was scheduled at the RO before a member of 
the Board in February 2007 as requested by the veteran.  
However, he failed to report and a request for postponement 
of the February 2007 hearing has not been received and 
granted.  Therefore, the case will be decided as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 20.704 
(2007).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.

As an initial matter, by a decision dated January 2003, the 
veteran was awarded benefits from the Social Security 
Administration (SSA) for his Paget's disease, but the SSA 
records have not been obtained.  Those records should be 
obtained and associated with the claims folder.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran's contends that his Paget's disease and 
hypertension are related to his service.  In a statement of 
the claim dated in August 2004 he indicated that he had 
active duty for training.  His NGB Form 22 shows service in 
the Tennessee Army National Guard and documentation from the 
War Records Division of the Military Department of Tennessee 
reflects service in the Tennessee Army National Guard from 
December 1973 to January 2004.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2007).  The term active military, naval, or air service 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2007).  INACDUTRA includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4) (2007).

In order for the appellant to be eligible for service 
connection for disability claimed during his service, the 
record must establish by a preponderance of the evidence that 
he was disabled during active duty for training (ACDUTRA) due 
to a disease or injury incurred or aggravated in the line of 
duty or that he was disabled from an injury incurred or 
aggravated during inactive duty training (INACDUTRA).  
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. 
Brown, 7 Vet. App. 466 (1995).

In this case, the precise dates and duties of the veteran's 
service are not entirely clear.  While the RO did confirm the 
veteran's period of service in the Tennessee Army National 
Guard, the record does not document the dates of ACDUTRA or 
INACDUTRA.  The service medical records include a statement 
of medical examination dated in May 2001 which reflects 
treatment of heat exhaustion during a period of active duty 
for training.  That same month, the veteran was diagnosed 
with hypertension, new onset.  Since veteran status depends, 
in part, on whether his Paget's disease and hypertension were 
incurred or aggravated during ACDUTRA or INACDUTRA, 
documentation of specific dates and duties is required.


Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim

2.  Obtain service personnel records that 
document the specific dates of the 
veteran's ACDUTRA and INACDUTRA.

3.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

